Citation Nr: 0217797	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  97-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1970.  The appellant is his surviving spouse.

The current claim is on appellate review by the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision 
issued by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) in which service 
connection for the veteran's cause of death was denied.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained.

2.  The immediate cause of the veteran's death in December 
1995 was identified on the death certificate as sepsis due 
to acute colitis due to myelodysplastic syndrome.

3.  The veteran's myelodysplastic syndrome was not present 
during service, and myelodysplastic syndrome was not 
established as occurring during service.

4.  Prior to his death, the veteran had established service 
connection for slight loss of function due to a left deltoid 
area scar, diabetes mellitus, anxiety reaction, hiatal 
hernia, deviated nasal septum, hypertension, bilateral 
defective hearing, otitis media, an appendicectomy scar, 
bilateral peripheral neuropathy of the ulnar nerve, and 
hemorrhoids for a combined disability evaluation of 50 
percent.

5.  The veteran's service-connected disabilities are not 
shown to have been related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.


CONCLUSIONS OF LAW

1.  Myelodysplastic syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102,3.303 (2001).

2.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the cause 
of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was informed of the laws and regulations 
pertinent to establishing service connection for the cause 
of the veteran's death in the October 1996 Statement of the 
Case (SOC) and the October 1997 Supplemental SOC (SSOC).  
The Board notes that the appellant was not specifically 
notified of which evidence that VA would obtain on her 
behalf and for which information she is responsible.  Unlike 
Quartuccio, in this case, there is no additional development 
needed.  Consequently, any defect in such notice would not 
prejudice the appellant in this instance.  The Board finds 
that VA's duties to assist the claimant and to notify her of 
the evidence necessary to substantiate her claim has been 
satisfied.
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  In the instant case, 
the veteran's service medical records, private treatment 
records, and death certificate have been obtained.  The 
appellant has identified no additional evidence.

The Board notes that the appellant's representative 
specifically asserted that a medical opinion should be 
obtained if the benefit sought on appeal remained denied.  
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002).  
The evidence of record does not contain lay evidence 
describing symptomatology or medical evidence that indicates 
that the veteran's cause of death may be associated with his 
active duty.  Accordingly, the Board finds that a medical 
opinion is not necessary to make a decision in the 
appellant's claim.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 
Supp. 2002).  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II. Service connection for cause of death.

The appellant asserts that the death of her husband was 
related to active duty such that service connection for his 
cause of death should be assigned.  She specifically asserts 
that his myelodysplastic syndrome was due to being 
administered a bubonic plague shot in the 1950's while on 
active duty.  After a complete and thorough review of the 
record, however, the Board finds that her contention is not 
supported by the evidence, and that her claim fails.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312 (c)(1) (2001).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2001).

In claims involving entitlement to service connection for 
the cause of a veteran's death and in situations in which 
service connection had not been established for the fatal 
disability prior to death, an initial area of inquiry is 
whether the veteran's fatal disorder had been incurred in or 
aggravated in service; that is, whether that fatal disorder 
should have been service connected.  See 38 C.F.R. § 3.312 
(2001).  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise 
is more than evidence that merely suggests a possible 
outcome.  Instead, there must be at least an approximate 
balance of positive and negative evidence for the appellant 
to prevail.  Id. at 56.

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in December 1995, 
and that the immediate cause of death was sepsis due to 
acute colitis due to myelodysplastic syndrome.  Therefore, a 
primary question that must be answered is whether the cause 
of death, myelodysplastic syndrome, should be service 
connected.

A myelodysplastic syndrome is a bone marrow disease.   The 
veteran's medical records do not reflect the presence of a 
myelodysplastic syndrome.  The evidence of record first 
reflects myelodysplasia in 1994, more than two decades after 
the veteran's discharge from active duty.  In addition to 
the absence of the presence of a myelodysplastic syndrome 
during service, the medical record is devoid of competent, 
clinical evidence demonstrating that a myelodysplastic 
syndrome is otherwise related in any manner to the veteran's 
active service.  See 38 C.F.R. § 3.303(d) (2001).  As such, 
the Board finds that myelodysplastic syndrome is not service 
connected.  See 38 C.F.R. §§ 3.102 3.303 (2001).

In regard to the appellant's specific contention that the 
veteran was administered a bubonic plague injection which 
contributed to his death, it is not shown that she is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.  Her opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 3.312 with 
respect to the relationship between the death of a veteran 
and a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant as a lay 
person is free to offer an eyewitness account of the 
veteran's visible symptoms, but she is not competent to 
provide a medical opinion of causation vis-à-vis the 
veteran's death.  Id. at 494-95.  The veteran's service 
medical records do indicate that the veteran was 
administered an intramuscular injection of an unknown 
vaccine in 1950.  His service medical records reflect that 
while the veteran had no immediate reaction, he later 
noticed induration, redness, swelling, and pain along with 
lymphadenopathy.  His service medical records reflect an 
impression of a sterile abscess secondary to a vaccine 
injection, which was aspirated in November 1950.  His 
service medical records also reflect that in December 1950, 
he again had an abscess on the left arm, with lymphangitis 
and staphylococcus aureus, which was again aspirated.  While 
the evidence of record indicates that the veteran was 
administered a vaccine of unknown origin, the evidence of 
record does not reflect that this vaccine caused or 
contributed to the veteran's myelodysplastic syndrome.  
Thus, the Board finds that the evidence of record does not 
support the appellant's assertion that an unknown vaccine 
contributed to the veteran's myelodysplastic syndrome and 
that the appellant is not competent to attribute the 
veteran's death to the unknown vaccine administered 45 years 
before his death.

Additionally, the Board notes that the appellant indicated 
in her October 1996 substantive appeal and in April 1997 
correspondence that physicians have indicated to her that 
receipt of a bubonic plague shot could have laid dormant and 
affected the veteran's blood supply in later years.  A lay 
person's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The medical evidence of record does not substantiate the 
appellant's assertions and her statements alone as a lay 
person do not constitute medical evidence.  Accordingly, the 
Board must conclude that the preponderance of the evidence 
is against a conclusion that the veteran's cause of death, 
myelodysplastic syndrome, is related to an in-service injury 
or disease such that service connection could be granted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

The second question that must be resolved, with regard to 
the issue of entitlement to service connection for the cause 
of the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2001).  In the instant 
case, the veteran had established service connection for 
slight loss of function due to a left deltoid area scar, 
diabetes mellitus, anxiety reaction, hiatal hernia, deviated 
nasal septum, hypertension, bilateral defective hearing, 
otitis media, an appendicectomy scar, bilateral peripheral 
neuropathy of the ulnar nerve, and hemorrhoids for a 
combined disability evaluation of 50 percent.  The question 
that must be resolved, therefore, is: did slight loss of 
function due to a left deltoid area scar, diabetes mellitus, 
anxiety reaction, hiatal hernia, deviated nasal septum, 
hypertension, bilateral defective hearing, otitis media, an 
appendicectomy scar, bilateral peripheral neuropathy of the 
ulnar nerve, or hemorrhoids resulted or contributed to his 
death.  The Board must answer in the negative.  The evidence 
of record is completely void of any medical evidence which 
indicates, suggests, or even hints that any of the veteran's 
service-connected disabilities were related to the cause of 
his death, contributed to or accelerated his death, or 
rendered him materially less capable of resisting death.

The appellant specifically asserted in April 1997 
correspondence that she felt that the veteran's cause of 
death should be service connected because the veteran had 
had a lot of problems with his arm after being administered 
a shot in 1950 and he had a skin growth that limited his use 
of his arm.  The veteran was service-connected for slight 
loss of function due to a left deltoid area scar, which was 
evaluated as 10 percent disabling.  Slight loss of function 
due to his left deltoid area scar was not the principal 
cause of the veteran's death.  The medical evidence of 
record does not indicate that this service-connected 
disability contributed in any way to the veteran's cause of 
death.  Additionally, the appellant is not competent to 
offer probative medical testimony as to the medical 
causation of the veteran's cause of death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
a finding that any of the veteran's service connected 
disabilities were related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).

In brief, the evidence does not demonstrate the presence of 
a myelodysplastic syndrome during the veteran's military 
service or that a myelodysplastic syndrome was related back 
to service.  Nor does the evidence demonstrate that any of 
the veteran's service-connected disorders, to include his 
service-connected slight loss of function due to a left 
deltoid area scar, were related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 
2002).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his service connection claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

